Citation Nr: 1046498	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-19 085	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as 
due to herbicide (Agent Orange) exposure in service.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, to 
include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
from an  
October 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 
38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, 
generally, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to current disability, it is uncontroverted that the 
Veteran has been diagnosed with hypertension.  Concerning the 
question of in-service disease or injury, the injury or event 
here contended is exposure to herbicides in Vietnam.  Based upon 
information obtained from the Veteran's service personnel and 
treatment records, such exposure is presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2010) (a veteran who served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent).

With respect to the question of medical nexus, because the 
Veteran's hypertension is not listed among the Agent Orange-
related diseases enumerated in 38 C.F.R. 
§ 3.309(e), medical nexus may not be presumed as a matter of law.  
Notwithstanding the inapplicability of the Agent Orange 
presumptive service connection regulations, the Board is 
obligated to fully consider the Veteran's claim on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern the relationship, if any, between the Veteran's 
diagnosed hypertension and his military service, in particular 
the presumed exposure to herbicides during service in Vietnam.  
These questions must be addressed by an appropriately qualified 
medical professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim).

Given the presumption of Agent Orange exposure in service, the 
current diagnosis of hypertension, and the Veteran's statements 
asserting a relationship between the current hypertension and 
herbicide exposure in service, the Board finds that a VA 
examination with medical nexus opinion is required to determine 
whether the current hypertension is causally related to active 
service.  The Board notes that this evidence must be considered 
together with all of the appropriately applicable information 
regarding diseases associated with herbicide exposure.

The Board finds that there is a complex medical question 
presented by this case which is not currently addressed by the 
evidence of record.  The Board notes that no VA or private 
medical report is of record with an etiology opinion specifically 
addressing the question of relationship of current hypertension 
to in-service herbicide exposure.    

In disability compensation (service connection) claims, VA must 
provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With respect to the factor of relationship of current disability 
to service, the United States Court of Appeals for Veterans 
Claims has indicated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon, 20 Vet. App. at 83.

Under the circumstances, the Board finds that additional 
development is warranted in this case.  The Board finds that a 
medical opinion from an appropriate examiner, informed by 
consideration of the specific details of the Veteran's case, 
would be of great assistance in facilitating proper appellate 
review of this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he provide sufficient 
information, and if necessary, 
authorization, to enable the AMC/RO to 
obtain treatment records regarding the 
Veteran's August 2000 bypass graft surgery 
at Providence Hospital in Portland, Oregon. 

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should arrange for a VA examination to 
determine the etiology of hypertension.  
The examiner should consider the relevant 
information in the claims file to provide 
an opinion as to the onset date and 
etiology of the Veteran's hypertension.  

The examiner should offer an opinion as to 
the medical probabilities that such 
disorder is attributable to the Veteran's 
military service.  The examiner should 
respond to the following specific questions 
and provide a full statement of the basis 
for the conclusions reached:  

      (a)  What is the likelihood that the 
Veteran's hypertension had its onset during 
his military service?
      
      (b)  What is the likelihood that that 
the Veteran's hypertension is related to 
in-service exposure to herbicides in 
Vietnam, or to some other incident of 
service?

In assessing the relative likelihood as to 
origin and etiology of the hypertension 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 
50 percent probability), with the rationale 
for any such conclusion set out in the 
report.  

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

A complete rationale should be provided for 
the opinion given.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason(s) why.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue of 
service connection for hypertension, 
including as due to herbicides in service, 
should be readjudicated in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the RO/AMC should 
furnish to the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case (SSOC), and afford 
them the appropriate time period for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the 
Veteran's responsibility to report for any scheduled examination 
and to cooperate in the development of the case, as the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2010).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeal


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




